DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdrawal of restriction requirement and previously nonelected claims are rejoined.
Claim 1-10 are allowable. The restriction requirement among inventions Group I-II, as set forth in the Office action mailed on 06/28/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn. 
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to ELECTRIC VEHICLE CHARGING SYSTEM AND OPERATION METHOD THEREOF.

Prior art was found for the independent claim 1 as follows:
LI et al. [CN208291012U] discloses:
An electric vehicle charging system [i.e. Fig. 1-4 and associated text]  used for operation of an electric vehicle charging station, the electric vehicle charging system comprising:  
a controller; [i.e. electric vehicle charging lamp post, comprising charging device and the charging device 3 comprises controller 31; Fig. 1-2, and associated text, Para 0056-0057]   
a camera configured to capture a vehicle that is present in a charging station and transmit image information about the vehicle to the controller; [i.e. video collecting module can be a high deﬁnition camera connected to the controller for capturing the license plate number and identifying the license plate number; Para 0061]
a guide unit (i.e. display) configured to receive guidance from the controller and output the guidance; [i.e. controller generating the payment order and transmitting (i.e. outputting) it to a display device; Para 0064] and  
a plurality of chargers provided in the charging station [i.e. Fig. 3, Para 0066] and communicably connected to the controller, wherein the controller is configured to: analyze information about the vehicle based on the image information received from the camera;  [i.e. video collecting module can be a high deﬁnition camera connected to the controller for capturing the license plate number and identifying the license plate number; Para 0061]
Ritch et al. [US20170255881A1] discloses:
guide a member vehicle registered to receive charging service to move to a charger (i.e. parking spot (may include charger)) for members; [i.e. parking space is equipped with electric vehicle charging stations, the central computer can unlock the charging station for charging a vehicle after successfully checking the vehicle license number signaled by the camera of the respective parking space; Para 0003, Also refer to US20120236149, Para 0035, which is incorporated in Ritch et al. [US20170255881A1] Para 0003-0007 and therefore treated as part of the specification of Ritch et al. [US20170255881A1]  (see M.P.E.P 2163.07 (b)).; Parking lot has reserved (i.e. member) parking spots (may include charger) and non-reserved (i.e. nonmember) parking spots (may include charger); Para 0033, and vehicle having a reservation approaches the parking area, after verification, display device in front of the parking space P02 (may include charger) to present a navigational guidance to welcome the vehicle to parking in the parking space (may include charger); Para 0028-0029]
guide a nonmember vehicle to move to a charger (i.e. parking spot (may include charger)) for nonmembers; [i.e. when the vehicle (121) does not have a valid parking reservation (i.e. nonmembers) provides a guidance to a non-reserved area (may include charger); Para 0032-0033] and …
Applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… adjust a ratio of the number of chargers for members to the number of chargers for nonmembers according to an estimated waiting time for charging of the vehicle.  
These features are not found or suggested in the prior art.

Regarding independent claim 11, the claim(s) recites the allowable subject matter of claim 1 above, and is/are therefore allowed on the same premise. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-15 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488